549 P.2d 1407 (1976)
Joyce A. JOLLEY, Appellant,
v.
Lee A. JOLLEY, Respondent.
No. 8168.
Supreme Court of Nevada.
May 25, 1976.
Claiborne, Brown & Quintana, Las Vegas, for appellant.
Myron E. Leavitt, Las Vegas, for respondent.

OPINION
PER CURIAM:
The district court entered judgment dissolving the parties' marriage and distributing the community property. Appeal is taken from, inter alia, the property distribution. Since the division thereof essentially was equal, we perceive no abuse of discretion. N.R.S. 125.150; Fox v. Fox, 81 Nev. 186, 196, 401 P.2d 53 (1965); Weeks v. Weeks, 75 Nev. 411, 415, 354 P.2d 228 (1959).
Additional grounds of appeal are without merit.
Affirmed.